ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10 Mar 2021 has been entered.  Claims 1, 3-20 are currently pending in the application.  Applicant’s amendments have overcome the previous 35 USC § 103 rejections.  
Allowable Subject Matter
Claims 1, 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Multiple patents refer to a comparison between the sum channel and the difference channels when tracking a target, but these patents do not comprise an “initial power level test” during the “open loop scanning” as described below.  
Neither Ness, Halbert, Adams nor Markin, either alone or in combination, anticipates or renders obvious the uniquely distinct features of:
“during open loop scanning, performing an initial power-level test to identify when a lobe has been located, 
wherein the initial power-level test comprises determining whether a sum exceeds one or both of an azimuth difference channel power and an elevation difference channel power; 
in response to the initial power-level test passing, 
commencing closed loop scanning; during closed loop scanning, performing a track-lock test to identify when the mainlobe has been located; and 
in response to the track-lock test passing, commencing hybrid tracking in which magnitude-only tracking is initially performed and then phase tracking is performed.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly mark “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD H.B. BRASWELL whose telephone number is (469)295-9119.  The examiner can normally be reached on 7-5 Central Time (Dallas).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Donald HB Braswell/Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648